Case: 13-30559      Document: 00512564693         Page: 1    Date Filed: 03/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-30559
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 18, 2014
WILLIAM LYNN RYAN,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

CHRISTOPHER PHILLIPS, Deputy; JOSEPH STRAIN, Deputy,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-1266


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       William Lynn Ryan, Louisiana prisoner # 170357, appeals the dismissal
of his 42 U.S.C. § 1983 complaint in which he alleged that the defendants used
excessive force. The magistrate judge (MJ), before whom the parties consented
to proceed, granted the defendants summary judgment on the basis that Ryan
failed to exhaust administrative remedies prior to filing his complaint.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30559     Document: 00512564693      Page: 2   Date Filed: 03/18/2014


                                  No. 13-30559

      The MJ did not err in determining that Ryan failed to exhaust
administrative remedies. See Dillon v. Rogers, 596 F.3d 260, 265 (5th Cir.
2010); 42 U.S.C. § 1997e(a). Ryan’s conclusory and unsubstantiated assertion
that he initiated the applicable grievance procedure is insufficient to refute the
lack of evidence that he filed any informal or formal grievances. See Duffie v.
United States, 600 F.3d 362, 371 (5th Cir. 2010). Further, while Ryan asserts
that he stopped seeking relief at an unspecified stage of the grievance process
after he did not receive a timely response, he has not shown that he exhausted
the available legal remedies and filed his § 1983 complaint after he pursued all
remedies to their conclusion. See Wright v. Hollingsworth, 260 F.3d 357, 358
(5th Cir. 2001). The alleged lack of response from prison officials did not relieve
him of his duty to fulfill the exhaustion requirement. See Gates v. Cook, 376
F.3d 323, 332 (5th Cir. 2004). His suggestion that his failure to exhaust should
be excused because he was fearful that he would be retaliated against if he
pursued his grievances is unavailing. See Gonzalez v. Seal, 702 F.3d 785, 787-
88 (5th Cir. 2012).
      AFFIRMED.




                                        2